The Chancellor.
Upon looking into the state of the case I am satisfied that the verdict, upon all the evidence, is right, and in accordance with the facts of the case. This being my conviction, I deem it entirely unnecessary to examine the question whether any such misdirection of the jury was in fact made by the judge who tried the cause at the circuit, as is insisted on by the counsel of the complainants. The object of a feigned issue ordered by this court, is to satisfy the conscience of the court upon a doubtful or disputed fact. That end being attained, the object of the issue is accomplished, and it is a well settled rule that under such circumstances a new trial should not be granted.
Motion denied.